Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 1 of 16 PageID: 1776




 NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



  E.I.H. and R.H., individually and on            Civil No. 2:15-cv-08658 (KSH) (CLW)
  behalf of L.H.,

                       Petitioners,
        v.
                                                                OPINION
  FAIR LAWN BOARD OF
  EDUCATION,
               Respondent.


 Katharine S. Hayden, U.S.D.J.

        This matter comes before the Court upon respondent Fair Lawn Board of

 Education’s appeal of an order issued by the Honorable Cathy L. Waldor, U.S.M.J. on

 petitioners E.I.H. and R.H.’s motion to determine legal fees brought under the

 Individuals with Disabilities Education Act, 20 U.S.C. § 1400, et seq. Judge Waldor’s

 order awarded $139,553.50 pursuant to a mandate from the Third Circuit that

 petitioners be awarded legal fees as prevailing parties.

 I.     Background and Procedural History

        The facts of this suit are recited in detail in three previous opinions:

 Administrative Law Judge (“ALJ”) Jesse Strauss’s final decision; this Court’s opinion;

 and the Third Circuit’s opinion reversing and remanding for a determination of the

 fee award due petitioners.
                                              1
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 2 of 16 PageID: 1777




         According to the factual recitation in the ALJ’s opinion (D.E. 15-6), on

 February 5, 2015, when L.H. was 18 years old, she experienced a seizure and was

 diagnosed with epilepsy and prescribed an anti-seizure medication that must be

 administered rectally for episodes lasting longer than two minutes. (Id. at 3.) As a

 result, her parents, E.I.H. and R.H., contacted Fair Lawn Board of Education

 (“FLBOE”) and requested that a trained health professional be on L.H.’s school bus

 to assist if necessary. (Id.)

         On February 26, 2015, petitioners filed a due process petition on behalf of

 L.H., and sought emergent relief from the New Jersey Office of Administrative Law

 (“OAL”) pursuant to the Individuals with Disabilities Education Act (“IDEA”). (Id.

 at 1.) They claimed that by not providing a medical professional on L.H.’s bus,

 FLBOE failed to afford her a free appropriate public education. (Id. at 5.) They also

 sought reimbursement of expenses in the amount of $599.84, which reflected the

 costs associated with driving their daughter to and from school for 16 days at a rate of

 57 cents per mile, consistent with the federal milage reimbursement rate. (Id.)

         FLBOE accommodated L.H.’s parents’ emergent request as of March 9th, and

 reimbursed them 31 cents per mile, for a total of $48.10, as payment for only five trips

 to and from school, applying the New Jersey public employee reimbursement rate.

 (Id. at 4.)

         FLBOE deliberated whether L.H.’s individualized education plan (“IEP”)

 needed to be amended to incorporate “nurse-transportation,” and on March 27, 2015,
                                             2
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 3 of 16 PageID: 1778




 decided instead to include that service under her individualized health plan, on the

 basis that FLBOE provided such service in response to L.H.’s medical issues rather

 than to benefit her education. (Id. at 5.) That same day, an ALJ issued an emergent

 relief ruling, ordering “that the medically trained individual continue on the transport

 with L.H. throughout the period of a due process hearing on this matter.” (D.E. 1-5,

 at 2; D.E. 15-6, at 2.)

        After three days of hearings, ALJ Strauss concluded that FLBOE “was required

 to amend L.H.’s IEP to reflect the nursing service as part of the transportation related

 service,” and that “[FLBOE] erred in not amending the related services portion of

 L.H.’s IEP.” (D.E. 15-6, at 7.) Thus, ALJ Strauss ordered that L.H.’s 2014-2015 IEP

 be amended to include the presence of a medically-trained professional on her bus.

 (Id. at 9.) ALJ Strauss further found that FLBOE should have reacted more promptly

 to petitioners’ accommodation request and ordered additional reimbursement in the

 amount of $192. (Id. at 10)

        On December 15, 2015, petitioners sued in district court, individually and on

 behalf of L.H., seeking reimbursement of legal fees and related costs as “prevailing

 parties” under the IDEA. (D.E. 1.) They moved for summary judgment (D.E. 15),

 and FLBOE cross-moved for a summary ruling that the ALJ’s decision should be

 overturned (D.E. 20). This Court denied petitioners’ motion and ruled that L.H.’s

 IEP need not include the provision of the medical professional. (D.E. 36.) This



                                             3
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 4 of 16 PageID: 1779




 Court also affirmed the ALJ’s reimbursement but denied petitioners legal fees as

 prevailing parties. (Id.)

        Petitioners appealed and the Third Circuit reversed, finding petitioners were

 prevailing parties entitled to reimbursement under the IDEA. (D.E. 44-2.) The case

 was reinstated in this Court, and determination of the amount of reimbursement was

 referred to Magistrate Judge Cathy Waldor. (D.E. 45-46.) After briefing by the

 parties (D.E. 51, 55, 58), Judge Waldor held oral argument and issued an order

 directing FLBOE to pay a total of $139,553.50 in legal fees. (D.E. 63.) FLBOE has

 now appealed her decision to this Court. (D.E. 64.)

 II.   Standard of Review

        Under Federal Rule of Civil Procedure 72(a) and Local Civil Rule 72.1(a), a

 magistrate judge is permitted to hear and determine non-dispositive matters, and

 when appropriate, “issue a written order stating the decision.” Fed. R. Civ. P. 72(a).

 On review, these decisions are accorded wide discretion. Miller v. Beneficial Mgmt.

 Corp., 844 F. Supp. 990, 997 (D.N.J. 1993) (citing Nat’l Labor Relations Bd. v. Frazier,

 966 F.2d 812, 817 (3d Cir. 1992)).

        Fee award determinations are non-dispositive, and magistrate judges are

 therefore empowered to decide them rather than recommend a disposition. 28 U.S.C.

 § 636(b)(1)(A); Fed. R. Civ. P. 72(a); L. Civ. R. 72.1(a)(1); Moran v. Davita, 2013 WL

 3810703, at *2 (D.N.J. July 22, 2013) (Pisano, J.) (“Because a fee award determination

 is non-dispositive, the Court has reviewed the R & R under the ‘clearly erroneous or
                                              4
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 5 of 16 PageID: 1780




 contrary to law’ standard set forth in the Magistrate Act, 28 U.S.C. § 636(b)(1)(A).”).

 Any party objecting to a magistrate judge’s fee award determination may appeal the

 decision to the district court within 14 days, and the district court may set aside any

 portion “found to be clearly erroneous or contrary to law.” See L. Civ. R.

 72.1(c)(1)(A).

        A magistrate judge’s ruling is clearly erroneous when, “although there may be

 some evidence to support it, the reviewing court, after considering the entirety of the

 evidence, is ‘left with the definite and firm conviction that a mistake has been

 committed.’” Kounelis v. Sherrer, 529 F. Supp. 2d 503, 518 (D.N.J. 2008) (Debevoise,

 J.) (quoting Dome Petroleum Ltd. v. Emp’rs Mut. Liab. Ins. Co., 131 F.R.D. 63, 65 (D.N.J.

 1990)). A ruling is contrary to law if “the magistrate judge has misinterpreted or

 misapplied applicable law.” Id. (citing Gunter v. Ridgewood Energy Corp., 32 F. Supp. 2d.

 162, 164 (D.N.J. 1988)). The mere fact that the reviewing court “might have decided

 the matter differently” is insufficient to justify the reversal of the magistrate judge’s

 decision. Mendez v. Avis Budget Grp., Inc., 2018 WL 4676039, at *2 (D.N.J. Sept. 28,

 2018) (Linares, J.) (quoting Wortman v. Beglin, 2007 WL 2375057, at *2 (D.N.J. Aug.

 16, 2007)).

 III.   Discussion

        On appeal, FLBOE argues that petitioners do not qualify as prevailing parties,

 that the rates charged by counsel were unreasonable, and that Judge Waldor’s decision

 to award legal fees in the amount of $139,553.50 is clearly erroneous and contrary to
                                              5
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 6 of 16 PageID: 1781




 law. In the alternative, FLBOE argues that the award should be reduced on

 reasonableness grounds so as to exclude all excessive, redundant, and unnecessary

 work.

         Under the IDEA’s fee-shifting provision, courts are given discretion to award

 reasonable legal fees as part of the costs “to a prevailing party who is the parent of a

 child with a disability.” 20 U.S.C. § 1415(i)(3)(B)(i)(I). A plaintiff “prevails” within

 the meaning of this provision, “when actual relief on the merits of [the] claim

 materially alters the legal relationship between the parties by modifying the

 defendant’s behavior in a way that directly benefits the plaintiff.” P.N. v. Clementon Bd.

 of Educ., 442 F.3d 848, 855 (3d Cir. 2006) (alteration in original), cert. denied, 549 U.S.

 881 (quoting Farrar v. Hobby, 506 U.S. 103, 111-12 (1992)).

         If it is determined that the plaintiff is a prevailing party, then the court must

 assess the reasonableness of the fees and costs sought. The calculation of the

 appropriate amount of attorney’s fees begins with the lodestar, which is the product

 of “the appropriate billing rate for the party’s attorneys,” multiplied by “the number

 of hours those attorneys reasonably expended on the action.” Interfaith Cmty. Org. v.

 Honeywell Int’l, Inc., 426 F.3d 694, 703 n.5 (3d Cir. 2005). The reasonable hourly rate is

 calculated according to the prevailing market rates in the relevant community.

 Interfaith Cmty. Org. v. Honeywell Int’l, Inc., 726 F.3d 403, 413 (3d Cir. 2013). To

 determine the prevailing market rate, “a court must ‘assess the experience and skill of

 the prevailing party’s attorneys and compare their rates to the rates prevailing in the
                                               6
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 7 of 16 PageID: 1782




 community for similar services by lawyers of reasonably comparable skill, experience,

 and reputation.’” Interfaith Cmty. Org., 426 F.3d at 708 (quoting Loughner v. Univ. of

 Pittsburgh, 260 F.3d 173, 180 (3d Cir. 2001)).

        A. Prevailing Parties

        FLBOE argues that petitioners are not entitled to legal fees because the de

 minimis results they achieved in this litigation do not command prevailing party status.

 That issue, however, has already been decided by the Third Circuit, and its opinion

 could not have been clearer:

        Here, the inclusion of the nurse within L.H.’s IEP was the entire claim
        upon which this case was premised. By finding that the nurse was a related
        service deserving of inclusion within her IEP, L.H. has obtained relief on a significant
        claim in the litigation, as a direct result of the litigation, thereby meeting the requirements
        for prevailing party status. Moreover, the inclusion of the nurse within L.H.’s
        IEP was a significant change to her education plan, and did not merely
        maintain the status quo—this entitles Appellants to attorneys’ fees.

        (D.E. 44-2, at 10 (internal quotation marks and citations omitted) (emphasis

 added).) Petitioners qualify as prevailing parties under the IDEA, and as such, are

 entitled to reasonable legal fees pursuant to 20 U.S.C. § 1415(i)(3)(B)(i)(I).

        B. Reasonable Fees

        In determining the amount of legal fees due to the prevailing party, the IDEA

 provides that they “shall be based on rates prevailing in the community in which the

 action or proceeding arose for the kind and quality of services furnished.” 20 U.S.C. §

 1415(i)(3)(C). “The prevailing party bears the burden of establishing by way of

 satisfactory evidence, ‘in addition to [the] attorney’s own affidavits,’ that the requested
                                                      7
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 8 of 16 PageID: 1783




 hourly rates meet this standard [of reasonableness].” P.G. v. Brick Twp. Bd. of Educ.,

 124 F. Supp. 2d 251, 261 (D.N.J. 2000) (Cooper, J.) (alterations in original) (quoting

 Washington v. Phila. Cty. Ct. Com. Pl., 89 F.3d 1031, 1035 (3d Cir. 1996)). “The party

 normally satisfies this burden by submitting the affidavits of other attorneys in the

 relevant legal community, attesting to the range of prevailing rates charged by

 attorneys with similar skill and experience.” Id. (citing S.D. v. Manville Bd. of Educ., 989

 F. Supp. 649, 656 (D.N.J. 1998)).

        In this case, FLBOE argues that the hourly rates charged by Denise Rekem,

 Esq. and Shelley Stangler, Esq. are unreasonable given their legal experience. In her

 decision, Judge Waldor ordered FLBOE to pay $139,553.50 in legal fees. The award

 was for services performed by Denise Rekem, Esq., of Parles Rekem LLP at $375 per

 hour; Lisa Parles, Esq., of Parles Rekem LLP at $400 per hour; and Shelley Stangler,

 Esq., of Shelley L. Stangler, P.C. at $400 per hour. Generally, to determine the

 reasonableness of an attorney’s hourly rate for the purposes of awarding legal fees,

 courts begin by looking to the attorney’s customary billing rate for fee-paying clients

 at the time the fee application is filed. See In re Fine Paper Antitrust Litig., 751 F.2d 562,

 590 (3d Cir. 1984) (“[T]he reasonable value of an attorney’s time is the price that time

 normally commands in the marketplace for legal services in which those services are

 offered.”).




                                               8
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 9 of 16 PageID: 1784




       FLBOE objects to Rekem’s hourly rate based on her limited years practicing

 law, and argues it should be reduced using the attorney fee schedule published by the

 Community Legal Services of Philadelphia (“CLS”), which in pertinent part provides:

       The attached chart lists the fee schedule used by CLS only in cases in
       which the law allows for the award of attorney’s fees from opposing
       parties in order to compensate CLS for the legal services provided to its
       clients.

       RANGE OF HOURLY RATES*, Effective July 1, 2018

        Attorneys post-law school experience under 2 years         $200-220

        Attorneys 2-5 years’ experience                            $230-275

        Attorneys 6-10 years’ experience                           $280-360

        Attorneys 11-15 years’ experience                          $375-450

        Attorneys 16-20 years’ experience                          $475-530

        Attorneys 21-25 years’ experience                          $550-640

        Attorneys more than 25 years’ experience                   $650-700

        Law Students                                               $110-160

        Paralegal I and II                                         $160-200

        Senior and Supervisory Paralegal                           $205-230


       *These rates do not reflect any adjustment for contingency, and are based
       on Philadelphia law firm market survey data and increases in the
       Consumer Price Index.

 (D.E. 55-1, Ex. 1.)



                                            9
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 10 of 16 PageID: 1785




        The Third Circuit has permitted courts to refer to the CLS fee schedule in

  determining reasonable rates. See Maldonado v. Houstoun, 256 F.3d 181, 187-88 (3d Cir.

  2001) (“We approve of [CLS’s] rates as reasonable in fixing the hourly rates in this

  case, and deny the hourly rates that are inconsistent with them.”); Machado v. Law

  Offices of Jeffrey H. Ward, 2017 WL 2838458, at *3 (D.N.J. June 30, 2017) (Shipp, J.)

  (reducing attorney’s rate of $425 per hour to $360 in accordance with the CLS fee

  schedule in a Fair Debt Collection Practices Act case). In the special education

  context, however, the CLS fee schedule may understate the expertise of practitioners.

  See E.C. v. Sch. Dist. of Phila., 91 F. Supp. 3d 598, 606 (E.D. Pa. 2015) (“[T]he CLS fee

  schedule does not take into account any specialized skills in the field of special

  education.”).

        At the time the Third Circuit remanded this issue, Rekem had practiced law for

  almost 10 years. In accordance with the CLE fee schedule, FLBOE asks the Court to

  reduce her $375 hourly rate to an amount between $280 and $360. Given Rekem’s

  specialty as a partner at a law firm that focuses on special education law, the

  persuasive supporting certifications of Staci Greenwald, Esq., Lori M. Gaines, Esq.,

  and Lisa Parles, Esq. supplied by petitioners that attest to Rekem’s skill and

  experience, and factoring in the inherent differences between prevailing rates in the

  northern New Jersey and Philadelphia legal markets, Judge Waldor’s approval of

  Rekem’s hourly rate is amply justified.



                                              10
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 11 of 16 PageID: 1786




        FLBOE also argues that although Stangler’s 37+ years of practice justifies a

  rate of $400 an hour, her lack of practice in special education law warrants a

  reduction. FLBOE argues further that, based on Stangler’s certification in support of

  the fee application, “she had no experience in special education matters prior to this

  case.” (D.E. 64-2, at 17.) That simply is not the case, as the oral argument before

  Judge Waldor reveals.

        MS. STANGLER: [A.D. v. Matawan-Aberdeen Regional School District] was
        an IDEA case. I went to the OAL. I had briefs into the OAL. We were
        doing trial. My adversary was Eric Harrison, who I’m sure my adversary
        knows is a very well-known defense attorney. Okay? We can call him
        right now, if you’d like. . . .

        I litigated [E.N. v. Non-Public Supplemental Services Programs] in the OAL in
        front of Judge Shuster, and my adversary was Michael Inzelbuch, whom
        everybody knows. . . .
        I’m sorry Ms. Ballard and I haven’t met before. Okay? But – and I know
        Your Honor ruled, but I’ve just got to correct the record.

        THE COURT: No, I appreciate your supporting my ruling in the record.

        MS. STANGLER: All right. I mean, I put these cases in because these
        cases went from the OAL into District Court as 504 – cases to suggest to
        the Court, you know, there’s all kinds of experience – . . .

        [A.P v. Allegro School Inc.] was an IDEA case. It involved a placement in a
        private school. And that litigation went completely haywire. After the
        OAL, it ends up in the state Superior Court where I filed several causes
        of actions from breach of contract to the LAD to 504. There were
        amended complaints. That case was moving along. I had won those
        motions, but then a new attorney got involved, Connell Foley, and they
        removed it to federal court. And then Judge McNulty kicked out my 504
        claim. So now I’m litigating in federal court briefing everything there.
        Then Judge McNulty remanded it. Then I remanded. And then I ended
        up having to go to the appellate division on an interlocutory appeal, all of

                                             11
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 12 of 16 PageID: 1787




         this having to do with special education, the IDEA, the relationship
         between the private schools and the public schools. . . .

         THE COURT: Thank you.

         MS. STANGLER: And I’m happy to give the court all of my list of special
         education cases, several of which I was talking to with this record today
         in the Court.

         THE COURT: I’m satisfied. But thank you very much for supporting
         the record.

  (D.E. 59, at 12:6-14:1.)

         The record before Judge Waldor shows that the certifications in support of

  petitioners’ fee application come from reliable sources. (D.E. 51-2, Ex. A (“Rekem

  Cert.”), Ex. B (“Stangler Cert.”), Ex. C (“Greenwald Cert.”), Ex. D (“Gaines Cert.”),

  Ex. E (“McCauley Cert.”), Ex. F (“Hinson Cert.”), Ex. G (“Zegas Cert.”), Ex. H

  (“Foley Cert.”).) Staci J. Greenwald, Esq., a partner at Sussan Greenwald & Wesler

  with 27 years’ experience who specializes in special education law, attested that her

  hourly fee is $450. She stated her familiarity with both Rekem and Stangler, and

  indicated that the hourly rates charged by both attorneys “are reasonable and

  customary fees charged by other attorneys who specialize in this area of law and who

  practice in the community in which this matter arose.” (Greenwald Cert. ¶ 3.) Lori

  Gaines, Esq., a partner at Barger & Gaines with 14 years’ experience who specializes

  in special education law, attested that her hourly fee is $400. She stated that “[t]he

  range of customary fees charged by other attorneys who specialize in special

  education law as well as attorneys litigating in this field as well as handling other civil
                                               12
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 13 of 16 PageID: 1788




  litigation of the qualifications and expertise of attorney Rekem and attorney Stangler is

  between $350 and $500. These are the prevailing rates for attorneys in the

  community with similar skill, experience and years in practice.” (Gaines Cert. ¶ 6.)

  The Court is satisfied that Judge Waldor’s approval of Stangler’s $400 hourly rate is

  neither clear error nor contrary to law.

         Accordingly, the Court affirms Judge Waldor’s holding that, based on the

  prevailing rates for special education attorneys in the New Jersey legal market, the

  hourly rates charged by Rekem and Stangler are reasonable.

         C. Excessive, Unnecessary, and Duplicative Fees

         FLBOE argues that the number of hours billed by Rekem and Stangler lacked

  specificity and are excessive, unnecessary, and duplicative.

         While a prevailing party may collect reasonable legal fees, the “prevailing party

  is not automatically entitled to compensation for all the time its attorneys spent

  working on the case; rather, a court awarding fees must decide whether the hours set

  out were reasonably expended for each of the particular purposes described and then

  exclude those that are excessive, redundant, or otherwise unnecessary.” Interfaith

  Cmty. Org., 726 F.3d at 416 (internal citations and quotations omitted). “[I]n

  determining the time spent and the nature of legal services employed, ‘[i]t is not

  necessary to know the exact number of minutes spent nor the precise activity to

  which each hour was devoted . . . .’” Pawlak v. Greenawalt, 713 F.2d 972, 978 (3d Cir.

  1983) (second alteration in original) (quoting Lindy Bros. Builders, Inc. of Phila. v. Am.
                                               13
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 14 of 16 PageID: 1789




  Radiator & Standard Sanitary Corp., 487 F.2d 161, 167 (3d Cir. 1973)). The Third

  Circuit, however, does require “some fairly definite information as to the hours

  devoted to various general activities . . . .” Lindy, 487 F.2d at 167. “This requirement

  of specificity is intended to permit the district court to determine if the hours claimed

  are reasonable for the work performed.” Pawlak, 713 F.2d 978. “The court’s focus in

  assessing the adequacy of submitted documentation, then, is whether the

  documentation permits the court to determine if the claimed fees are reasonable.” Id.

        Prior to petitioners’ fee application at issue on this appeal, Staci Greenwald

  reviewed not only the billing invoices submitted by Rekem and Stangler but also the

  legal work these attorneys performed in the OAL, the district court, and the Third

  Circuit. Her certification provides:

        I have reviewed the bills submitted by both attorney Rekum (sic) and
        attorney Stangler. The work done at the administrative level, including
        trial and post-trial briefs, followed by the district court (involving dual
        motions for summary judgment with statements of material facts and
        counterstatements having to be drafted and served in connection with
        separate motions) and ultimately prevailing in the Third Circuit with a
        reversal and remand to the District Court for a determination of legal fees
        was reasonable, necessary, and not excessive. I have also reviewed the
        briefs submitted by the plaintiff at each level of the process and find the
        work appropriate, required and necessary for proper advocacy. I have also
        reviewed the briefs submitted by the plaintiff at each level of the process
        and find the work appropriate, required and necessary for proper
        advocacy.

  (Greenwald Cert. ¶ 5.) Similarly, Lori Gaines also reviewed the work and invoices

  submitted by Rekem and Stangler. Her certification states, in pertinent part:



                                             14
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 15 of 16 PageID: 1790




        The work involved from trial, post-trial briefing, petitions to the district
        court with two (2) briefs on two (2) motions for summary judgment,
        reversal of the ALJ, taking the case to the Third Circuit and obtaining a
        reversal and remand on legal fees was substantial and time consuming.
        The bills are reasonable, necessary and not excessive based on my
        knowledge and experience. In particular, obtaining reversal of a district
        court opinion and order based on advocacy and presenting arguments
        drawn from other areas of administrative law is notable and the work
        appropriate.

  (Gaines Cert. ¶ 7.)

        After reviewing those same billing records, Judge Waldor, at oral argument,

  also found the hours to be reasonable and provided her justification for her award on

  the record:

        I think that the billing entries are reasonable. I don’t think there was
        redundancy at all. I believe that extra work, especially when going to the
        Circuit or modifying a brief from administrative law to the District or the
        Circuit takes unbelievable amount of hours and persuasiveness. And I do
        not find that there was overbilling, double-billing, unreasonable hours
        spent.

  (D.E. 59, at 40:22-41:4.) Judge Waldor’s observations are sound, as is her practical

  point about the footwork required of attorneys moving a cause from court to court.

  Her decision that the time spent to complete the services performed was reasonable

  and necessary is fully supported by the record.

        FLBOE also contends that Judge Waldor’s award is excessive and not

  commensurate with petitioners’ limited success. This argument fails. The Third

  Circuit has spoken on the status of E.I.H. and R.H. as prevailing parties. The




                                            15
Case 2:15-cv-08658-KSH-CLW Document 84 Filed 03/25/21 Page 16 of 16 PageID: 1791




  appropriate focus here is the reasonableness inquiry, which this Court has addressed

  above and decided in their favor.

 IV.       Conclusion

           For the reasons stated above, Judge Waldor’s order directing FLBOE to pay a

  total of $139,553.50 in legal fees (D.E. 63) is affirmed. An appropriate order will

  issue.

                                                  /s/ Katharine S. Hayden
  Date: March 25, 2021                            Katharine S. Hayden, U.S.D.J.




                                             16
